EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clark Zhang on May 17, 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

Please amend the claims as follows:

IN THE CLAIMS:

68. (CURRENTLY AMENDED) The co-inoculated leguminous plant reproductive material of claim 65, wherein the first formulation further comprises the rhizobial microorganism.

69. (CURRENTLY AMENDED) The co-inoculated leguminous plant reproductive material of claim 65, wherein the first formulation does not comprise the rhizobial microorganism.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 63-64 and 66-82 are free of the prior art because there is no prior art to reasonably teach or suggested the claimed legume plant reproductive material co-inoculated with a rhizobial microorganism and a Streptomyces microorganism, wherein the Streptomyces comprises a 16S rRNA gene nucleotide sequence at least 98% identical to SEQ ID NO: 4 or 10, wherein the leguminous plant reproductive material is coated with a formulation comprising at least about 200 individual cells of the Streptomyces microorganism. The closest prior art is Misk et al. (BioControl (2011) 56:811–822), which discloses chick pea seed co-inoculated with a rhizobial and an isolate of Streptomyces sindenensis which comprises a 16S rRNA sequence (AB184759) 97.5% identical with instant SEQ ID NO: 4 or 97.6% identical with SEQ ID NO: 10 (Table 3, and p. 815). However, Misk, or other prior art, does not reasonably teach or suggest the co-inoculant Streptomyces having at least 98% sequence identity with SEQ ID NO: 4 or 10 in the 16S RNA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 63-64 and 66-82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663